DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 27, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13 found in Figures 1A and 1B. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2009/0325061) hereinafter Lim. 
	Regarding claim 5, Lim discloses a lithium secondary battery comprising:
an electrode assembly including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode ([Abstract]);
a non-aqueous electrolyte for impregnating the electrode assembly ([Abstract]) and 
a battery case that encloses the electrode assembly ([FIG. 2, 0040]) and the non-aqueous electrolyte, wherein the positive electrode is the positive electrode for the secondary battery of ([FIG. 2, 0041]).
6, Lim discloses silicon (Si)-based material as the negative electrode active material ([Abstract], [0012-0013], [0031]). Lim provides negative electrode active material may have silicon oxide to achieve higher cell capacity ([0032]) 
	
	Regarding claim 7, Lim discloses silicon-based material is silicon-silicon oxide composite; silicon alloy; or silicon oxide composite and silicon alloy ([Abstract]). Lim provides negative electrode active material from the group consisting of silicon, a silicon oxide, and a silicon alloy ([0031]) to achieve higher cell capacity ([0032]) 


		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 10170755) hereinafter Christensen and in view of Choi et al. (US 2016/0133933) hereinafter Choi. 
	Regarding claim 1, Christensen discloses positive electrode for a lithium secondary battery comprising a positive electrode current collector and a positive electrode active material layer coated and formed on at least one surface of the positive electrode current collector ([Col. 2 Line 66-67, Col. Line 1-4, Col. 7 line 20-23]),


    PNG
    media_image1.png
    480
    344
    media_image1.png
    Greyscale

(Christensen Figure 3)
	Christensen is silent regarding an irreversible material composed of lithium oxide coated on the non-coated portion. Choi teaches a positive electrode for secondary batteries and an irreversible material composed of lithium oxide is coated on the non-coated portion ([Abstract], [0028-00323]). Choi employs the coating to decrease irreversible efficiency of a positive electrode active material and a positive electrode (Abstract and [0066]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the layer of Choi to the current collector of Christensen because this would decrease irreversible efficiency of a positive electrode active material.
Regarding claim 4, modified Christensen further discloses the coated material of 10 micrometers, which falls within the claimed range of 10-300 micrometers (Choi [0059], Example 4). Choi employs adjusting the coating to improve irreversible efficiency and thereby battery capacity. Coated on the positive electrode mix, a total capacity and an energy density per unit volume of a battery cell may be maximized by adjusting initial irreversible efficiency of the positive electrode ([0064]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try to improve the initial irreversible efficiency through varying the coated thickness to predict battery capacity of the modified Christensen through the teachings of Choi. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al.(US 10170755) as applied above, in view of Choi et al.(US 2016/0133933), and in further view of Woehrle et al. (US 2017/0194625) hereinafter Woehrle. 
	Regarding claim 2, Christensen discloses the electrode having an irreversible material but does not explicitly state the irreversible material decomposes after a first charge of the lithium secondary battery including the positive electrode for a lithium secondary battery. Woehrle discloses a lithium battery and teaches irreversible material ([lithium peroxide, 0050]) decomposes ([serves to compensate formation , 0050]). Where the formation losses are due to decomposition ([Lithium decomposes, 0050]). After a first charge ([the cathode has, even in the state prior to first charging, 0050]) of the lithium secondary battery ([0052]) including the positive electrode ([cathode, 0050]) for a lithium secondary battery ([0052]).
 Woehrle provides a lithium ion battery having an increased specific energy or energy density combined with lower production costs ([0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Christensen and Choi to incorporate the teachings of Woehrle to provide a lithium ion battery having an increased specific energy or energy density combined with lower production costs.

	Regarding claim 3, Christensen discloses the electrode having an irreversible material but does not explicitly teach that the irreversible material is Li2O2, Li2O, or a mixture thereof Woehrle discloses an electrode and further teaches the cathode contains lithium peroxide Li2O2 ([0049]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Christensen and Choi to incorporate the teachings of Woehrle to provide a lithium ion battery having a cathode that contains lithium peroxide (Li2O2) to compensate for formation losses during first charge as to increase the cathode capacity and reduce cost ([0048-0050]).

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2009/0325061), in view of Choi et al. (US 2016/0133933).
Regarding claim(s) 8, Lim discloses as secondary battery but does not explicitly teach a battery module including the secondary battery as a unit cell. 
	Choi teaches secondary battery and further discloses a battery module comprising the lithium secondary battery ([0042]) as a unit battery ([0053]). Choi provides a battery module including the secondary battery as a unit cell ([0053]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate the teachings of Choi to provide battery module including the secondary battery as a unit cell for commercial use ([0053, claim 28]).

	Regarding claim(s) 9, Lim discloses as secondary battery but does not explicitly teach battery pack comprising the battery module.
	Choi teaches secondary battery and further discloses a battery pack comprising the battery module ([0053]). Choi provides a battery pack including the battery module ([0053]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate the teachings of Choi to provide a battery pack including the battery module for commercial use ([0053, claim 28]).



10, Lim discloses as secondary battery but does not explicitly teach battery pack as a power source.
	Choi teaches secondary battery and further discloses a device comprising the battery pack as a power source for commercial use ([0053, claim 28]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lim to incorporate the teachings of Choi to provide a device including the battery pack as a power source for commercial use ([0053, claim 28]).

	Regarding claim(s) 11, Lim discloses as secondary battery but does not explicitly teach device is an electric vehicle, a hybrid electric vehicle, a plug-in hybrid electric vehicle or a system for power storage 
	Choi teaches secondary battery and further discloses the device is an electric vehicle, a hybrid electric vehicle, a plug-in hybrid electric vehicle or a system for power storage ([0054]). Choi provides device include, but are not limited to, an electric vehicle, a hybrid electric vehicle, a plug-in hybrid electric vehicle and a system for storing power ([0054]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lim to incorporate the teachings of Choi to provide device include, but are not limited to, an electric vehicle, a hybrid electric vehicle, a plug-in hybrid electric vehicle and a system for storing power ([0054]).

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 6485866), in view of Woehrle et al. (US 2017/0194625). 
	
	Regarding claim 12, Gauthier discloses a method of fabricating a positive electrode for a lithium secondary battery ([Col. 2 Line 64-66, Col. 3 Line 1-10]) where one of the alkaline metals may be lithium), the method comprising: 
coating a positive electrode current collector with a positive electrode active material layer except on a non-coated portion (electrode comprising a metallic current collector coated in whole or in part with a protective conductive coating, chemically compatible with the adjacent electrode material, Col. 3,Line 29-39). 
Gauthier teaches a positive electrode but is silent regarding a non-coated portion that protrudes from the positive electrode current collector.
Christensen teaches a positive electrode and further discloses a positive electrode current collector includes a non-coated portion protruded with no positive electrode active material layer coated thereon, as shown in FIG. 3
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply Christensen to the current collector of Gauthier to ensure electronic exchanges between the electrode and the collector ([Col. 3 Line 29-39]).


	Regarding claim 13, where Gauthier teaches a positive electrode for a lithium secondary battery but is silent on the decomposing the irreversible material by a first 
	Woehrle teaches a secondary battery and further discloses decomposing the irreversible material by a first charge of the lithium secondary battery, and allowing the irreversible material to be removed after the first charge ([Abstract], [007-0010]).
	Woehrle provides a lithium ion battery having an increased specific energy or energy density combined with lower production costs ([0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gauthier to incorporate the teachings of Woehrle to provide a lithium ion battery having an increased specific energy or energy density combined with lower production costs.

	Regarding claim 14, where Gauthier teaches a secondary battery but is silent on the irreversible material includes Li2O2, Li2O, or a mixture thereof. 
	Woehrle teaches a secondary battery and further discloses that an irreversible material includes Li2O2, Li2O, or a mixture thereof ([0003]). Woehrle provides a lithium ion battery having a cathode, which contains lithium peroxide (Li.sub.2O.sub.2) to compensate for formation losses during first charge as to increase the cathode capacity and reduce cost ([0048-0050]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gauthier to incorporate the teachings of Woehrle to provide a lithium ion battery with higher capacity and lower cost ([0050]).

	Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 6485866), in view of Woehrle et al. (US 2017/0194625), and in further view of Choi et al. (US 2016/0133933).
	Regarding claim 15, where Gauthier is silent on irreversible material is coated to a thickness that corresponds to a thickness of the positive electrode active material layer.	
	Choi teaches a secondary battery and further discloses (thickness of the irreversible additive layer may be 0.1% or more and less than 20% with respect to the total thickness of the positive electrode mix layer) ([0029]). Choi employs the coating to decrease irreversible efficiency of a positive electrode active material and a positive electrode (Abstract and [0066]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gauthier to incorporate the teachings of Choi to apply an irreversible additive that may decrease irreversible efficiency of a positive electrode active material and increase battery capacity.

	Regarding claim 16, where Gauthier teaches a secondary battery but is silent on thickness of the irreversible material is 10 to 300 µm. 
	Choi teaches a secondary battery and further discloses irreversible additive was coated to a thickness of 10 μm ([0059] and Example 4). Choi employs the coating to decrease irreversible efficiency of a positive electrode active material and a positive 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Christensen to incorporate the teachings of Choi to apply an irreversible additive that may decrease irreversible efficiency of a positive electrode active material to increase battery performance.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu (US 2012/0328955) teaches a Lithium Secondary Battery with High Capacity.
Guen (US 2012/0058389) teaches a Secondary Battery which includes electrode assembly enclosed in case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313) 446-6637. The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728 



/Maria Laios/Primary Examiner, Art Unit 1727